                                                        HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
                                UNITED STATES DISTRICT COURT
8
                            WESTERN DISTRICT OF WASHINGTON
9
                                          AT SEATTLE
10
11   GLEN THOMAS STEWART,

12                 Plaintiff,
                                                      Case No. C18-1621-RAJ
13           v.
                                                      ORDER DISMISSING ACTION
14   UNITED STATES OF AMERICA, et al.,
15                 Defendants.
16
17           The Court, having reviewed plaintiff’s civil rights complaint, the Report and
18   Recommendation of Mary Alice Theiler, United States Magistrate Judge, plaintiff’s
19
     Motion to Withdraw Civil Complaint (Dkt. #9), and the remaining record, does hereby find
20
     and ORDER:
21
             (1)   The Court adopts the Report and Recommendation;
22
             (2)   Plaintiff’s complaint, and this action, are DISMISSED. Plaintiff’s claims
23
     under 18 U.S.C. §§ 241 and 242 are DISMISSED with prejudice, and plaintiff’s claims
24
     under 42 U.S.C. §§ 1985 and 1986 are DISMISSED without prejudice;
25
             (3)   Plaintiff’s Motion to Withdraw Civil Complaint (Dkt. #9) is DENIED as
26
     moot;
27
28   ORDER – 1
           (4)   The Clerk is directed to send copies of this Order to plaintiff and to the
1
     Honorable Mary Alice Theiler.
2
3
           DATED this 10th day of January, 2019.
4
5
6
7
8
                                                     A
                                                     The Honorable Richard A. Jones
9                                                    United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 2
